UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2057



HOMER ANDERSON,

                                                        Petitioner,

          versus


DIRECTOR, OFFICE OF WORKERS’ COMPENSATION
PROGRAMS, UNITED STATES DEPARTMENT OF LABOR;
CLINCHFIELD COAL COMPANY,

                                                        Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(97-1448-BLA)


Submitted:   February 16, 1999             Decided:   March 4, 1999


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Homer Anderson, Petitioner Pro Se. Dorothy L. Page, Christian P.
Barber, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C.;
Timothy Ward Gresham, PENN, STUART & ESKRIDGE, Abingdon, Virginia,
for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Homer Anderson seeks review of the Benefits Review Board’s

decision and order affirming the administrative law judge’s denial

of black lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West

1986 & Supp. 1998).    Our review of the record discloses that the

Board’s decision is based upon substantial evidence and is without

reversible error.   Accordingly, we affirm on the reasoning of the

Board.   See Anderson v. DOWCP, BRB No. 97-1448-BLA, (B.R.B. June

19, 1998).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2